Citation Nr: 1813873	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-54 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was provided a Statement of the Case (SOC) in September 2017.  The Veteran filed a Substantive Appeal in October 2017, specifying that she was appealing only the issue of entitlement to a total disability rating for individual unemployability.  The Board notes that the RO included issues in VA's internal VACOLS system that the Veteran did not perfect with a Substantive Appeal, but the RO stated in an Appeals Checklist, dated the same day the Veteran's appeal was certified to the Board, that entitlement to a total disability rating for individual unemployability was the only issue on appeal.  Further, no additional correspondence or communication from the Veteran indicates that she is pursuing appeal of the issues that were not perfected with the October 2017 VA Form 9.  Therefore, the Board does not have jurisdiction of the issues noted in the September 2017 SOC that were not perfected in the October 2017 VA Form 9.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits; however, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.  See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  

II.  TDIU

The Veteran contends she has been unable to secure or maintain substantially gainful employment due to her service-connected disabilities.   

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation".  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a).  When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table.  38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16(a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for migraine headaches rated as 50 percent disabling and thoracolumbar sprain rated as 20 percent disabling.  The June 2017 VA examination reports, which the RO relied upon in granting service connection for migraine headaches, include an opinion from the examiner that the Veteran's headaches are secondary to her chronic upper thoracic sprain.  As these disabilities share a common etiology they are combined for TDIU purposes and are considered a single disability rated at 60%.  Accordingly, the remaining question is whether she is unable to secure or follow a substantially gainful occupation because of her service-connected disabilities.

The Veteran has repeatedly reported that she has not worked in approximately a decade.  Social Security Administration (SSA) records support the Veteran's statements.

The evidence of record consistently shows complaints of headaches related to her back disability.  For example, during a discussion with a provider about chronic neck/upper thoracic pain since service, daily headaches were noted.  See April 7, 2015 VA treatment record.  Similarly, during a January 2013 VA thoracolumbar spine examination the Veteran reported headaches during flare-ups of her neck and back pain.

As noted above, the Veteran underwent VA examination in June 2017 for both her thoracolumbar spine and her headaches.  In the accompanying examination reports, the examiner was asked whether the Veteran's disabilities impact her ability to work.  With regard to the Veteran's thoracolumbar spine, the examiner said yes, noting the Veteran was not limited in walking, but was in standing and household chores.  "Very limited with bending and lifting greater than 5 minutes."

The examiner also affirmed the Veteran's headaches impact her ability to work; stating that during the severe migraines the Veteran cannot do anything but activities of daily living.  The examiner noted that the Veteran has had severe full migraines that last 2-4 days at least once a month in the last several months.  The examiner also noted the Veteran has 3-4 partially abortable headaches a week.  In addition to pain that worsens with activity, the examiner noted non-headache symptoms associated with headaches, including nausea, vomiting and sensitivity to light.

Since this examination, the Veteran has informed VA that her migraines have lasted a month straight, twice in the last year.  See October 2017 VA Form 9.  She also reported her "migraines are debilitating, and cause me to be bed ridden for two to three days on a weekly basis.  The fact that I suffer such horrible migraines has made obtaining any employment, let alone gainful employment impossible."  See December 18, 2017 correspondence (motion to advance).

The Board has considered the credible statements of the Veteran in regard to her employability, her treatment records and VA examination reports.  In light of these statements and records, the Board finds that the Veteran is and was unable to obtain or retain substantially gainful employment as a result of her service-connected disabilities.



ORDER

Entitlement to a total disability rating for compensation based on individual unemployability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


